Citation Nr: 1027799	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of May 
2006.  In June 2010, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).

In a statement dated in April 2008, the Veteran said he 
had been diagnosed with acid reflux disease, premature 
ventricular contraction, type II diabetes mellitus, 
hypertension, and insomnia, which he states are related to 
shift-work sleep disorder.  In May 2009, he requested that 
VA send him the documents and/or instructions needed to 
file a new claim.  Any such new claims have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the 
claims, and they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his Travel Board hearing, the Veteran testified that he had a 
long history of sleeping problems, which eventually culminated in 
a diagnosis of obstructive sleep apnea.  He testified that for 14 
years during service, he worked on a rotating shift cycle, and he 
dates the onset of his sleeping problems to that.  

The Veteran contends that he had sleep apnea symptoms for many 
years before he was eventually diagnosed with the condition in 
about 2005.  At his hearing, he testified that although people 
complained a lot about his snoring during service, he did not 
consider it a disorder at the time.  He testified, in essence, 
that he finally sought treatment at the urging of his wife, who 
was concerned about his snoring and cessation of breathing during 
sleep.  When sleep apnea was finally diagnosed, and he began 
treatment with a CPAP machine, he felt as though a fog had lifted 
from his brain.  He had not realized that his chronically tired 
condition was not normal until he no longer experienced it.  

He also submitted statements from fellow service personnel, who 
wrote regarding their personal observations of the Veteran's 
snoring, erratic sleep habits, and interrupted breathing during 
service.  

The Veteran believes that his rotating shift cycle during service 
caused his sleep apnea.  Although such a matter of medical 
causation requires medical expertise, he also states that he 
began experiencing symptoms in service that were later diagnosed 
as sleep apnea.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, 
he submitted statements from others who said they observed the 
Veteran's sleep problems during service, including excessively 
loud snoring and periods during which he would cease breathing 
while asleep.  In view of this evidence, the Veteran must be 
afforded a VA examination, to determine whether sleep apnea was 
of service onset, or otherwise due to events in service, 
including his 14-year period on a rotating shift cycle.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet.App. 370, 374-75 (2002); 38 U.S.C.A. §§ 1154(b), 5103A(d); 
38 C.F.R. § 3.159(c)(4).  
Remand to RO/aoj 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether he has 
sleep apnea of service origin.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  All indicated 
studies should be conducted, and the results 
available to the examiner prior to his or her 
opinion.  The examiner should provide an 
opinion as to whether sleep apnea was of 
service onset, or otherwise due to events in 
service, including his 14-year period on a 
rotating shift cycle.  

It is essential that the examiner 
provides a complete medical rationale 
for any opinion provided.  It would be 
helpful if the physician would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood). 
The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service connection 
for sleep apnea.  If the claim remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
afforded an opportunity to respond, before 
the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


